nique Démocratique du Congo Premier feulllet

Ministère des Affaires Fonciéres
Province de : La TSHOPO
Wiraction des Titres Immobiliers Viite de Lo netl
| Ciréneunption Foncière de Tshopo L- District PRESS
| Division tels litres trmmobiliers- Commune de É ROHAN
SANG, k 1

d Territoire (ahuma
Lotissement : ÿambula IV

Usage hgricole

CONTRAT D'EMPHYTEOSE
No aaje/tano.s Jai DU 2 Jo4/ 2018
TERME DU BAIL DE VINGT-CINQ (25) ANS

—
> rm
eee

7
LL:
s# à À F
+ ENTRE :
12) La Mépublique Démocratique du Congo représentée par Le Gouverneur dé Province
des pouvoirs qui (ui Sont conférés par l'Article 183 alinéa 4 de la Loi
n? 74-148 du OL

agissant en vertu
- n6 73-021 du 20 juillet 1973 et par l'Article :
E", de première part ;

juillet 19/4, ci-après dénommée "LA REPUBLIQU

ES jy CONGO 5.A, dont la personnalité civile a été
te octobre deux mil deux (1.0. numéro pArdu 1
riculée au numéro CD/KIN JRCCM/ 14-B-5579,
e social au numéro 1963 de l'Avenue Des
présentée par Son Directeu!

TIONS ET HUILERI
Ne 1323/2002 du tren
ge 234) et immat
identification Nationale A01148%, ayant son s1èp
Poids Lourds dans la Commune de la Gombe à Kinshasa, T©
Général, Monsieur Zephyrin LUYINDULA NUANISA,

j-aprés dénommé IL'EMPHYTEOTE", de seconde part,
IL À ETE CONVE

La Société PLANTA
reconnue par Décret
novembre 2002, pa

?

NU CE QUI SUIT :

Article 1 : La képublique concède au soussigné de seconde part, qui accepte un dro
e destinée à usage agricole, élevage d'une
# ® 0/

1% _  d'ermphytéose sur Une parcelle de terr

At A 190- ha 30 ares 13 ca à

ANT située dans 1& territoire de Yahwma- portant le numéro SR. 708
ii et dont les limites sont représentées sous un liseré vert &

O0Ù me.

25 ans prenant cours le. 20/09
ée égale pour autant qué

« 12: Le présent contrat est conclu pour un terme de
formément aux obligat:

4 (79122

È EU A, l'expiration duquel | sera renouvelé pour une dur
PARCEC \ terrain ait été mis en valeur et maintenu con
À 24 VS contractuelles et réglementaires de l'emphytéose ;
Y ss LA redevance annuelle flxée conformément au tar
4410 suivantes :

if an vigueur et aux condil
Prix de référence du terrain De
uxièm
Redevance annuelle se

1ère année 20 % soit : RG 16:740,00

F
{
| 2ème année 30 % soit : FC 25.110,00
| 3ème année 40 % soit : ie cer
4ème année 45 % soit : DST esta
FC 41.850,00

5ème année 50 % soit :

s annuellement et par anticipation le

Cette redevance et taxes rémunératoires sont payable
obiliers de ISANGI

premier janvier de chaque année chez le Comptable des Titres Imm

concédé dans les six mois et d'en
nclusion du présent
t de maintenir

Article 3 : L'Emphytéote est tenu d'occuper le terrain
commencer la mise en valeur dans les dix-huit mois de la ca
Contrat. l'Occupant est tenu de poursuivre de façon ininterrompue &
la mise en valeur conformément à la destination du terrain,

Seront considérées comme mise en valeur :

a) Les terres Sur six dixièmes au moins de leur surface par des cultures
alimentaires, maraîchères ou fourragères.

e leur surface par \es
miers, comprenant au moins 100 plantes
ers devant être considérés comme des
ement et n'entreront pas en

b) Les terres couvertes sur six dixièmes au moins d

plantations d'arbres fruitiers ou des pal
à l'Hectare, les bananiers et les Papay
plantes intercalaires n'occupant le sol que temporair
ligne de compte lors du dénombrement des arbres fruitiers.

u moins de leur surface par des
s 100 arbres l'Hectare, et
00 arbres par Hectare de

jxièmes a
à raison d'au moin
moins 1.0

c) Les terres couvertes sur dix d
plantations d'arbres de boisement
pour les enrichissements de forêts et d'au

boisement en terrain découvert.
es et arbustes, la densité minimum sera déterminée de

Pour les autres arbr
l'occupant et le Service de l'Agronomie.

commun accord avec

a) Les pâturages créés par l'Occupant et les pâturages naturels ayant subi une

amélioration à effet permanent et approprié à l'élevage à caractère intensif ;
c'est-à-dire drainés ou irrigués si nécessaire et protégés contre l'érosion Sur

lesquels seront entretenus des bestiaux à l'élevage ou à l'engrain dont le nombre
minimum sera fixé par le Service vétérinaire en tenant compte des espèces, des

possibilités du sol et des conditions climatologiques.

été fait sur six dixièmes au moins de leur

surface par des constructions et installations nécessaires à l'entreprise et
notamment sur place en vue de la surveillance. Les poulaillers, les porcheries,
abris, étables, dipping-tancks destinés au bétail, garage pour les véhicules,

magasins de stockage.

b) Les terres Sur lesquelles il aura

c) La mise en valeur doit être rationnelle et effectuée suivant les règles de |a

technique moderne.

0085494

nent

Troisième et dernier feuillet

déclivité seront établies parallèlement aux courbes de
contre érosion seront prises.
e 30 % est interdite de

d) Les cultures sur le sol en
niveau et toutes les mesures

n valeur des terres ayant une inclinaison d
yon de 75 m de source.

us joueront séparément ou

e) La mise e
même que le boisement dans un ra
f) Les conditions de mise en valeur stipulées ci-dess
simultanément pour toute surface.

Article 4 : L'Emphytéote aura la faculté de se libér
délaissement des fonds aux conditions et sel

mesures d'exécution de la Loi n° 73-021 du
d'exécution.

er des charges de son droit par le
on les modalités prescrites par les
20 juillet 1973 et de ses mesures

terrain concédé sans

ger la destination du
qui a concédé le droit.

t préalable de l'autorité

igence auprès des Autorités

l'autorisation de bâtir et la
e et sur les

Article 5 : L'Emphytéote ne peut chan
l'autorisation expresse, écrite €

ytéote de faire toute di

btenir en temps utile,
ise en vertu de la législation Sur l'Urbanism

Article 6 : Il appartiendra à l'Emph
ÿ compétentes en vue d'o

permission des travaux requ

Circonscriptions Urbaines.

Ée un
Eu

Article 7 : Pour tout ce qui ne résulte pas des dispositions reprise ci-dessus, le présent
contrat est régi par les dispositions de la Loi n° 73-021 du 20 juillet 1973 portant
régime général des biens, régime foncier et immobilier et régime des sûretés,

spécialement en ses articles 61 à 79, 14 et 145 et 148 à 152, ainsi que ses

mesures d'exécution.

ticle 8 : (Clause spéciale)

Fticle 9 : L'inexécution ou la violation d'une des conditions reprises ci-dessus ent
résiliation de plein droit du droit concédé.

raînera la

\rticle 10 : Pour tout ce qui Concerne l'exécution du présent contrat, les parties déclarent
de la Division à ISANGI--

“

élire domicile, "LA REPUBLIQUE" dans les bureaux : 2"
“'EMPHYTEOTE" dans les bureaux deba-Cemmune de : Territoire de Yahuma:-
Section Rurale Sept Cent Trois (1)

Parcelle n° _ <

_ {fait en double gxpédjion 3 Sang Aa èos  /2046:7

À L

EN } [/ ÿ \ E_#
5 Al LE É} /RN à éd ue
ET NY e BÉODPmE

h

LA SOCIÈTE PHC,S-A-

Redevance et taxes rémunératoires
& pour un montant total de Bo.2.994. 51200 (FIRNLCE. E7RPDO
/} payées suivant quittance N° 2440464 du 0? TTLEN 6,

A__ Kiamganm LS ru. le 07 / DD. | JA0AK ET CE

Le Comptable

IOKSOLE JE!
Ministère des Affaires Foncières Kia S

= se ne ner TE 2”

RTIFICAT D'ENREGISTREMENT D'UNE CONCESSION So
ORIGINAL

Commune -Ferritoire-de YAHOMA—

été reconnue par Décret
ge 34) et immatriculée

iège social au numéro

Livre d'Enregistrement
mu Vol0-3/03— Folio -364—
ET HUILERIES DU CONGO SA, dont la personnalité civile a
du 1*Tnovembre 2002, pa

société PLANTATIONS

33/2002 du trente octobre deux mil deux (J.0 numéro 21

_ numéro CD/KIN/RCCM/14-B-5579, Identification Nationale A01148Y, ayant SOR S!

ds-Lourds dans la Commune de la Gombe à Kinshasa, représentée par Son Directeur
mil seize avec

de l’Avenue Des Poi

fénéral, Monsieur Z. LUYINDULA NUANISA, DAT
stenregisir £e comme étant, en vertu d'un contrat d'emphytéose conclu le vingt septembre deux

la République Démocratique du Congo, reçu ce jour au registre journal sous les numéros d'ordre général 569 et
écal D8/E/TSHOI/145. (Ancien certificat d'enregistrement Volume CK-99 Folio 132 actuellement

je vingt septembre deux mil seize jusqu'au vingt

MNTLELLLLLLLSS LL LI

Py
Le

_ LS

punmeossenemnesneeene C'ILLLE
PR LL

hytéote pour un term
ambula IV, d'une

septer deux mil quarante et un du fonds indiqué ci-après :
Jn terrair RE M rico éroi dans le Terrioire de Yalmun Lo
JT QUATRE VINGT HECTARES TRENTE HUIT ARES TREIZE cENTIARES dont les limites, tenants et
tissants SOnt déterminés par un liséré vert au croquis ci-annexé, dressé à l'échelle de 1 3 24.000 ième
mage numéro 123 /2016 dressé le cinq avril deux mil seize.
éro S.-R 703 DR ET
SECTION R

près Je procès-verbal de mesurage et bo
érrain est inscrit au plan cadastral du Territoire de Yahuma SOUS le num
TERRITOIRE: SASIME

=

PARCELLE :
SERVICE DE CADA STRE

Lorlo£
IMR

sont indiqu

DE an

En Êe ” “< L .
PE SE

: FE !,
ées d'autre

ns.
